SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1058
CAF 11-01091
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF KENDALL L. DANNER,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

CHAD NEPAGE, RESPONDENT-RESPONDENT.
-----------------------------------
THEODORE W. STENUF, ESQ., ATTORNEY
FOR THE CHILD, APPELLANT.
(APPEAL NO. 1.)


LINDA M. CAMPBELL, SYRACUSE (H. DANA VAN HEE OF COUNSEL), FOR
PETITIONER-APPELLANT.

THEODORE W. STENUF, ATTORNEY FOR THE CHILD, MINOA, APPELLANT PRO SE.

SHIRLEY A. GORMAN, BROCKPORT, FOR RESPONDENT-RESPONDENT.


     Appeals from an order of the Family Court, Oswego County
(Kimberly M. Seager, J.), entered March 24, 2011 in a proceeding
pursuant to Family Court Act article 6. The order dismissed the
petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Danner v NePage ([appeal No. 3] ___ AD3d
___ [Nov. 9, 2012]).




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court